Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about February 13, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute attempted robbery in the second degree, attempted grand larceny in the fourth degree, and attempted assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim had a sufficient opportunity to observe appellant and made a reliable identification. We have considered and rejected appellant’s remaining arguments.
Concur — Mazzarelli, J.E, Acosta, Andrias, Saxe and Clark, JJ.